Name: 2013/747/EU, Euratom: Commission Implementing Decision of 10Ã December 2013 authorising the United Kingdom to use certain approximate estimates for the calculation of the VAT own resources base (notified under document C(2013) 8685)
 Type: Decision_IMPL
 Subject Matter: taxation;  construction and town planning;  Europe;  distributive trades;  EU finance
 Date Published: 2013-12-12

 12.12.2013 EN Official Journal of the European Union L 333/79 COMMISSION IMPLEMENTING DECISION of 10 December 2013 authorising the United Kingdom to use certain approximate estimates for the calculation of the VAT own resources base (notified under document C(2013) 8685) (Only the English text is authentic) (2013/747/EU, Euratom) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to Council Regulation (EEC, Euratom) No 1553/89 of 29 May 1989 on the definitive uniform arrangements for the collection of own resources accruing from value added tax (1), and in particular Article 13 thereof, Whereas: (1) Under Article 371 of Council Directive 2006/112/EC of 28 November 2006 on the common system of value added tax (2), Member States which, at 1 January 1978, exempted the transactions listed in Annex X, Part B, may continue to exempt those transactions, in accordance with the conditions applying in the Member State concerned on that date; these transactions must be taken into account for the determination of the VAT resources base. (2) The United Kingdom has requested authorisation from the Commission to use certain approximate estimates for the calculation of the VAT own resources base since it is unable to make the precise calculation of the VAT own resources base for transactions referred to in point (9) of Annex X, Part B to Directive 2006/112/EC. Such calculation is likely to involve an unjustified administrative burden in relation to the effect of these transactions on the United Kingdoms total VAT own resources base. The United Kingdom is able to make a calculation using approximate estimates for this category of transactions. The United Kingdom should therefore be authorised to calculate the VAT own resources base using approximate estimates in accordance with the second indent of Article 6(3) of Regulation (EEC, Euratom) No 1553/89. (3) For reasons of transparency and legal certainty it is appropriate to limit the applicability of the authorisation in time. (4) The measures provided for in this Decision are in accordance with the opinion of the Advisory Committee on Own Resources, HAS ADOPTED THIS DECISION: Article 1 For the purpose of calculating the VAT own resources base from 1 January 2013, the United Kingdom is authorised to use approximate estimates in respect of the following categories of transactions referred to in Annex X, Part B to Directive 2006/112/EC: The supply of building land (point (9)). Article 2 This Decision shall apply from 1 January 2013 to 31 December 2017. Article 3 This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 10 December 2013. For the Commission Janusz LEWANDOWSKI Member of the Commission (1) OJ L 155, 7.6.1989, p. 9. (2) OJ L 347, 11.12.2006, p. 1.